IN THE SUPREME COURT OF PENNSYLVANIA
                                       WESTERN DISTRICT


 IN RE: 48TH JUDICIAL DISTRICT                   : No. 37 WM 2020
 (MCKEAN COUNTY)                                 :
                                                 :


                                           ORDER



PER CURIAM

        AND NOW, this 14th day of January, 2022, the Application Pursuant to Pa.R.J.A.

1952 is GRANTED.

        The President Judge of the Court of Common Pleas of McKean County is

authorized to suspend state or local rules that restrict the use of advanced communication

technology (ACT) in court proceedings through March 1, 2022, subject to state and

federal constitutional limitations.

        Judges shall be present in the courthouse, judicial center, or other court facility

whenever a proceeding is being conducted by ACT, except for extraordinary

circumstances, such as when court properties have been closed due to inclement

weather or other emergency under Pa.R.J.A. 1950-1954, or when a proceeding is not

being conducted during normal business hours.


A True Copy Nicole Traini
As Of 01/14/2022


Attest: ___________________
Chief Clerk
Supreme Court of Pennsylvania